In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1757
STEPHEN CASSELL and THE BELOVED CHURCH,
                                    Plaintiffs-Appellants,
                                 v.

DAVID SNYDERS, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Western Division.
              No. 3:20-cv-50153 — John Z. Lee, Judge.
                     ____________________

   ARGUED NOVEMBER 12, 2020 — DECIDED MARCH 8, 2021
               ____________________

   Before WOOD, HAMILTON, and ST. EVE, Circuit Judges.
   HAMILTON, Circuit Judge. Plaintiﬀs appeal the May 3, 2020
denial of a preliminary injunction against a now-expired ten-
person limit on religious and other gatherings that Illinois im-
posed to curtail the spread of the coronavirus. The plaintiﬀs,
a Christian church and its pastor, hold weekly in-person wor-
ship services attended by approximately eighty people. Pastor
Stephen Cassell suspended these services after he received on
March 31, 2020 a “Cease and Desist Notice” from the county
2                                                   No. 20-1757

health department that threatened penalties under Illinois Ex-
ecutive Order 2020-10, issued March 20, 2020, if the church
continued to host in-person gatherings of ten or more people.
Pastor Cassell and The Beloved Church ﬁled this lawsuit on
April 30, 2020. They sought a preliminary injunction to stop
Governor Pritzker and Stephenson County oﬃcials (Sheriﬀ
David Snyders and Health Administrator Craig Beintema)
and Lena Police Chief Steve Schaible from enforcing the ten-
person limit against the church.
   The plaintiﬀs contend that the ten-person limit on reli-
gious gatherings violated their right to exercise their religion
under both the First Amendment and the Illinois Religious
Freedom Restoration Act. They also allege that the governor’s
executive order violated their due process rights under the
Fourteenth Amendment and exceeded the governor’s powers
under the Illinois Emergency Management Agency Act and
the Illinois Department of Public Health Act.
     Executive Order 10 prohibited public gatherings of more
than ten people, with limited exceptions for certain essential
activities, but not religious gatherings. See Ill. Exec. Order
2020-10 §§ 1.3, 1.5, 1.12 (Mar. 20, 2020). Since that order was
issued, the exponential spread of coronavirus has caused a
global pandemic that rages on. When Pastor Cassell received
the notice on March 31, 2020, Illinois was reporting a seven-
day average of 637 new coronavirus cases per day. Illinois
Coronavirus Map and Case Count, N.Y. Times (Mar. 31, 2020),
https://www.nytimes.com/interactive/2020/us/illinois-coro-
navirus-cases.html. As we write this opinion, Illinois is now
reporting thousands of new cases each day. Id. (last visited
Mar. 2, 2021). The virus has killed more than 22,000 people in
Illinois alone. Id. And across the United States, over 28 million
No. 20-1757                                                    3

cases and 514,000 deaths have been conﬁrmed. Coronavirus in
the U.S.: Latest Map and Case Count, N.Y. Times,
https://www.nytimes.com/interactive/2020/us/coronavirus-
us-cases.html?action=click&module=Top%20Stories& pgtype
= Homepage (last visited Mar. 2, 2021). The pandemic is ex-
pected to continue until vaccines reach a substantial majority
of the population.
    Much has changed since the church ﬁled this case on
April 30, 2020. By the time the district court heard this case,
Executive Order 10 had been replaced by Executive Order
2020-32, which still contained the ten-person limit on reli-
gious gatherings. But on May 29, months before plaintiﬀs
ﬁled their appellate brief, the governor issued Executive Or-
der 2020-38, which encouraged a ten-person limit on religious
gatherings but removed the mandate to that eﬀect. See Ill.
Exec. Order 2020-38, ¶ 4(a). Since then, the governor has con-
tinued to adjust regulations to manage risk with a series of
executive orders that have all expressly exempted religious
gatherings from mandatory restrictions. See Ill. Exec. Order
2020-43 (June 26, 2020); Ill. Exec. Order 2020-55 (Sept. 18,
2020); Ill. Exec. Order 2020-73 (Nov. 18, 2020); Ill. Exec. Order
2021-03 (Jan. 19, 2021). The plaintiﬀs’ complaint challenges
the ten-person limit as it stood in April, when it applied to
religious gatherings. That’s what the district court assessed
when it denied a preliminary injunction on May 3, 2020.
    We aﬃrm that denial. Intervening authority from the Su-
preme Court oﬀers plaintiﬀs a greater prospect for success on
the merits of their First Amendment claim than either the dis-
trict court or we had expected. See Roman Catholic Diocese of
Brooklyn v. Cuomo, 141 S. Ct. 63 (2020). Yet recent Supreme
Court authority has also indicated that equitable
4                                                     No. 20-1757

considerations weigh against granting a preliminary injunc-
tion at this time, when the prospect of irreparable injury to the
plaintiﬀs is very low. See Danville Christian Academy, Inc. v.
Beshear, 141 S. Ct. 527 (Dec. 17, 2020). In addition, the interests
of people who are not parties to this case (“the public interest”
in the preliminary injunction balancing) weigh substantially
against injunctive relief.
    Plaintiﬀs’ remaining claims are unlikely to succeed on the
merits, at least in federal court. Their federal procedural due
process claim was not presented to the district court and ap-
pears to have little merit. Plaintiﬀs’ state-law claims present
jurisdictional concerns that cast serious doubt on their ulti-
mate success in federal court. The Eleventh Amendment bars
relief against the governor; it may also bar relief against the
local defendants. The state-law claims may also be moot as
against the local defendants, and most fundamental, all of the
state-law claims appear to be poor candidates for a federal
court’s exercise of its supplemental jurisdiction.
   In Part I, we summarize the district court’s decision. We
explain in Part II the standard for a preliminary injunction
and our standard of review and in Part III the balance of the
equities on plaintiﬀs’ First Amendment claim. In Part IV, we
address the plaintiﬀs’ limited prospects for success on their
due process and state-law claims, at least in federal court.
I. The District Court’s Denial of a Preliminary Injunction
    In a swift and thorough opinion, the district court denied
the plaintiﬀs’ request for a preliminary injunction because it
found that their claims were unlikely to succeed on their mer-
its and that the equitable balance of harms weighed heavily
against them. Cassell v. Snyders, 458 F. Supp. 3d 981 (N.D. Ill.
No. 20-1757                                                     5

2020). The court found that the plaintiﬀs’ First Amendment
and state-law religious freedom claims were unlikely to pre-
vail because elected oﬃcials’ responses to a pandemic deserve
great latitude, id. at 993–94, and religious gatherings are not
comparable to other activities that were exempted from the
ten-person limit, such as grocery shopping. Id. at 996–97,
1000–01. As to the other state-law claims, the court explained
that the governor did not appear to have exceeded his statu-
tory emergency authority or violated state procedures for
closing premises during a public health crisis. Id. at 1001–03.
The court also said that, in any event, the Eleventh Amend-
ment would bar injunctive relief from a federal court under
all the plaintiﬀs’ state-law claims. Id. at 999, citing Pennhurst
State Sch. & Hosp. v. Halderman, 465 U.S. 89, 117, 123 n.34
(1984) (holding that state oﬃcials, and sometimes county and
local oﬃcials, are immune from federal injunctions based on
state law).
    The district court then explained that the equitable balance
of harms weighed “heavily against the … preliminary injunc-
tion that Plaintiﬀs seek.” Id. at 1003. The court stressed that an
injunction “would not only risk the lives of the Beloved
Church’s members, it would also increase the risk of infec-
tions among their families, friends, co-workers, neighbors,
and surrounding communities.” Id. “While Plaintiﬀs’ interest
in holding large, communal in-person worship services is un-
doubtedly important, it does not outweigh the government’s
interest in protecting the residents of Illinois from a pan-
demic.” Id.
II. The Preliminary Injunction Standard
   A preliminary injunction is “‘an exercise of a very far-
reaching power, never to be indulged in except in a case
6                                                   No. 20-1757

clearly demanding it.’” Orr v. Shicker, 953 F.3d 490, 501 (7th
Cir. 2020), quoting Girl Scouts of Manitou Council, Inc. v. Girl
Scouts of U.S. of Am., Inc., 549 F.3d 1079, 1085 (7th Cir. 2008);
see generally Winter v. Natural Resources Defense Council, Inc.,
555 U.S. 7, 22 (2008) (standard for preliminary injunction). “As
a threshold matter, a party seeking a preliminary injunction
must demonstrate (1) some likelihood of succeeding on the
merits, and (2) that it has ‘no adequate remedy at law’ and
will suﬀer ‘irreparable harm’ if preliminary relief is denied.”
Abbott Labs. v. Mead Johnson & Co., 971 F.2d 6, 11 (7th Cir.
1992), quoting Lawson Products, Inc. v. Avnet, Inc., 782 F.2d
1429, 1433 (7th Cir. 1986), and Roland Machinery Co. v. Dresser
Industries, Inc., 749 F.2d 380, 386–87 (7th Cir. 1984). If these
threshold factors are met, the court proceeds to “a balancing
phase,” Girl Scouts, 549 F.3d at 1086, where it “must then con-
sider: (3) the irreparable harm the non-moving party will suf-
fer if preliminary relief is granted, balancing that harm
against the irreparable harm to the moving party if relief is
denied; and (4) the public interest, meaning the consequences
of granting or denying the injunction to non-parties.” Abbott
Labs., 971 F.2d at 11–12.
   In the ﬁnal analysis, the district court equitably weighs
these factors together, “seeking at all times to ‘minimize the
costs of being mistaken.’” Id. at 12, quoting American Hosp.
Supply Corp. v. Hosp. Prods. Ltd., 780 F.2d 589, 593 (7th Cir.
1986). We have often referred to this process as a “sliding
scale” approach. Id. “The more likely the plaintiﬀ is to win,
the less heavily need the balance of harms weigh in his favor;
the less likely he is to win, the more need it weigh in his fa-
vor.” Valencia v. City of Springﬁeld, 883 F.3d 959, 966 (7th Cir.
2018), quoting Girl Scouts, 549 F.3d at 1086, in turn quoting
Roland Machinery, 749 F.2d at 387. “Where appropriate, this
No. 20-1757                                                      7

balancing process should also encompass any eﬀects that
granting or denying the preliminary injunction would have
on nonparties (something courts have termed the ‘public in-
terest’).” Id.
    Given the need for equitable judgment in these matters, on
appeal, we review a district court’s decision to grant or deny
a preliminary injunction for an abuse of discretion. Abbott
Labs., 971 F.2d at 12. The district court “abuses its discretion
when it commits a clear error of fact or an error of law.” Id. at
13. “Absent such errors, we accord a district court’s decisions
during the balancing phase of the analysis great deference.”
Girl Scouts, 549 F.3d at 1086, citing Abbott Labs., 971 F.2d at 13;
see also Roland Machinery, 749 F.2d at 392 (same).
    While this appeal has been briefed and under advisement,
the legal landscape has been shifting as the Supreme Court,
this court, and other courts have faced a host of questions aris-
ing in our nation’s response to the pandemic. Plaintiﬀs’ First
Amendment claim has more potential merit than the district
court recognized in May 2020, or than we would have recog-
nized before November 25, 2020, when the Supreme Court de-
cided Roman Catholic Diocese. On balance, though, we ﬁnd that
Judge Lee did not abuse his discretion in concluding that the
equitable balance of harms weighs against granting a prelim-
inary injunction.
III. The Balance of the Equities
    Parties seeking a preliminary injunction must demon-
strate not only likely success on the merits but also that they
will suﬀer irreparable harm if preliminary relief is denied. Ab-
bott Labs., 971 F.2d at 11. Such harm must also be balanced
against any harm to the “non-moving party” and “the public
8                                                     No. 20-1757

interest,” which refers to the interests of people and institu-
tions that are not parties to the case. Id. at 11–12. In this case,
actual restrictions on plaintiﬀs’ First Amendment rights to ex-
ercise their religion freely by worshipping together as they
wish certainly count as irreparable harm. Roman Catholic Dio-
cese, 141 S. Ct. at 67 (2020) (“The loss of First Amendment free-
doms, for even minimal periods of time, unquestionably con-
stitutes irreparable injury.”), quoting Elrod v. Burns, 427 U.S.
347, 373 (1976) (plurality). Yet government oﬃcials did not of-
ﬁcially enforce Executive Order 10 against plaintiﬀs. Rather,
when the plaintiﬀs ﬁled this lawsuit, the irreparable harm
they faced was the threat of enforcement described in the
Cease and Desist Notice received on March 31, 2020.
    These threats were serious when they were made last
spring; they were enough to pressure Pastor Cassell to cancel
group worship services, very reluctantly. Credible threats like
these can chill First Amendment activity, are not to be treated
lightly, and are suﬃcient to support injunctive relief. See, e.g.,
Reno v. American Civil Liberties Union, 521 U.S. 844, 871–72
(1997) (threat of criminal prosecution for transmission of “in-
decent” material to minors violated First Amendment in part
due to law’s “obvious chilling eﬀect on free speech”); Laird v.
Tatum, 408 U.S. 1, 11 (1972) (“this Court has found in a number
of cases that constitutional violations may arise from the de-
terrent, or ‘chilling,’ eﬀect of governmental regulations”);
Keyishian v. Board of Regents, 385 U.S. 589, 604 (1967) (“‘[T]he
threat of sanctions may deter … almost as potently as the ac-
tual application of sanctions.’ The danger of that chilling ef-
fect upon the exercise of vital First Amendment rights must
be guarded against … .”), quoting NAACP v. Button, 371 U.S.
415, 433 (1963).
No. 20-1757                                                       9

    But the plaintiﬀs no longer face any live threat of enforce-
ment—and have not for nine months. Illinois abandoned the
ten-person limit on religious gatherings on May 29, 2020.
Since then, the governor’s executive orders have consistently
refrained from limiting the free exercise of religion. See Ill.
Exec. Order 2020-38 (May 29, 2020); Ill. Exec. Order 2020-43
(June 26, 2020); Ill. Exec. Order 2020-55 (Sept. 18, 2020); Ill.
Exec. Order 2020-73 (Nov. 18, 2020); Ill. Exec. Order 2021-03
(Jan. 19, 2021). The governor preserved this free exercise ex-
emption even in Executive Order 73, which imposed height-
ened “Tier 3” restrictions during the record surge of cases and
hospitalizations in November 2020.
    Since November 2020, vaccines have been approved and
are beginning to be distributed. And Illinois has chosen to
scale back its restrictions. See Ill. Exec. Order 2021-03 (return-
ing to regional approach). This most recent order repeats the
free exercise exemption and states that the governor going
forward does “not intend to rescind these exemptions during
the disaster proclamations issued due to COVID-19.” Id. For
the last nine months, no threat of immediate enforcement has
loomed over plaintiﬀs. Illinois’ response since May 2020
shows that the prospect of such a threat being renewed is min-
imal.
   We have considered whether the case should be dismissed
as moot. Given the uncertainty about the future course of the
pandemic, we are not convinced that these developments
have deﬁnitively rendered it moot. See Danville Christian
Academy, 141 S. Ct. at 530 (Gorsuch, J., dissenting from denial)
(“[N]o one attempts to suggest this case is moot.”); Roman
Catholic Diocese, 141 S. Ct. at 68 (“It is clear that this matter is
not moot.”), citing Friends of the Earth, Inc. v. Laidlaw
10                                                  No. 20-1757

Environmental Services (TOC), Inc., 528 U.S. 167, 189–190 (2000)
(“a defendant claiming that its voluntary compliance moots a
case bears the formidable burden of showing that it is abso-
lutely clear the allegedly wrongful behavior could not reason-
ably be expected to recur”). But see Pleasant View Baptist
Church v. Beshear, No. 20-6399, — Fed. App’x. —, 2020 WL
7658397, at *1 (6th Cir. Dec. 21, 2020) (challenge to COVID-19
executive order limiting social gatherings was moot because
it recently expired and governor publicly disavowed any in-
tention to renew it), citing New York State Riﬂe & Pistol Ass'n
v. City of New York, 140 S. Ct. 1525, 1526 (2020), and Trump v.
Hawaii, 138 S. Ct. 377, 377 (2017), for the proposition that
“Once a law is oﬀ the books and replaced with a ‘new rule’
that does not injure the plaintiﬀ, a case becomes moot … .”
    While falling short of true mootness, these developments
weigh against the need for a preliminary injunction even if the
plaintiﬀs may be likely to succeed on the merits. If it were im-
posed again now, the earlier ten-person limit on religious
gatherings could well violate the Free Exercise Clause. In June
2020, we held the opposite in Elim Romanian Pentecostal Church
v. Pritzker. 962 F.3d 341, 347 (7th Cir. 2020) (“Illinois has not
discriminated against religion and so has not violated the
First Amendment … .”), citing Employment Div., Dep’t of Hu-
man Resources of Oregon v. Smith, 494 U.S. 872 (1990). But the
Supreme Court’s summary decision in November in Roman
Catholic Diocese calls into question our reasoning in Elim Ro-
manian, particularly with respect to the sorts of comparisons
relevant in showing that restrictions on group meetings dis-
criminate against religion. Roman Catholic Diocese held that
strict scrutiny applied to a similar ten-person limit in New
York because it did not equally extend to commercial activi-
ties that seemed to the Court similar in terms of health risk
No. 20-1757                                                  11

and less essential than religious worship. 141 S. Ct. at 66–67.
The Court then concluded that the ten-person limit would
likely not pass strict scrutiny. Id. at 67. So in light of Roman
Catholic Diocese, we do not rely on Elim Romanian to reject
plaintiﬀs’ claims of discrimination against religious worship.
    The Illinois orders at issue here and in Elim Romanian re-
sembled the restrictions enjoined in Roman Catholic Diocese.
See 141 S. Ct. at 66 (“In red zones, no more than 10 persons
may attend each religious service … .”). The similarities do
not necessarily mean that the plaintiﬀs here will succeed on
the merits of their free-exercise claims. For example, in apply-
ing Roman Catholic Diocese, the Ninth Circuit recently reached
opposite results in two cases addressing diﬀerent religious re-
strictions. Compare Calvary Chapel Dayton Valley v. Sisolak, 982
F.3d 1228 (9th Cir. Dec. 15, 2020) (reversing denial of prelimi-
nary injunction against Nevada rule that limited indoor reli-
gious gatherings to 50 people but allowed other indoor retail
and recreational activities to continue at 50% capacity), with
South Bay United Pentecostal Church v. Newsom, No. 20-56358,
2021 WL 222814 (9th Cir. Jan. 22, 2021) (aﬃrming denial of
preliminary injunction against California rule banning all in-
door religious services along with recreational activities like
restaurants, bowling alleys, and casinos, but allowing grocery
stores and other retail establishments to operate indoors at re-
duced capacity). Even more recently, the Supreme Court sum-
marily stayed portions of the order in South Bay, but left other
portions in place. See South Bay United Pentecostal Church v.
Newsom, 592 U.S. —, 141 S. Ct. 716 (Feb. 5, 2021) (enjoining
enforcement of complete ban on indoor worship services but
allowing enforcement of 25% capacity restrictions and prohi-
bitions on indoor singing and chanting, including in worship
services).
12                                                    No. 20-1757

    These cases show that, as in other contexts that call for nar-
row tailoring, the ﬁne-grained details governing a public
health order’s treatment of religious gatherings in compari-
son with other activities are crucial in assessing its constitu-
tionality under Roman Catholic Diocese. Even after the Su-
preme Court’s most recent pronouncement, many questions
remain unanswered: “When are such capacity limits permis-
sible, and when are they not? And is an indoor ban never al-
lowed, or just not in this case? Most important—do the an-
swers to those questions or similar ones turn on record evi-
dence about epidemiology, or on naked judicial instinct?”
South Bay, 592 U.S. at [6] (Kagan, J., dissenting). This adds un-
predictability to the narrow-tailoring analysis, which “be-
comes harder still when oﬃcials must guess which re-
strictions this Court will choose to strike down.” Id.
    Regardless, we need not conduct that ﬁne-tuned analysis
here with respect to Executive Orders 10 and 32. Even if the
plaintiﬀs now appear more likely to succeed on the merits of
their free exercise claim, there simply is no compelling need
for preliminary relief against these long-expired orders, and
there is every reason to expect that even if Illinois in the future
believes some binding restrictions on worship services are
needed, it will act with a close eye on the Supreme Court’s
latest pronouncements on the subject, including the need for
measures closely tailored to meet public health needs.
    By way of comparison, the case for emergency injunctive
relief in Roman Catholic Diocese was much stronger than it is
here. There, the challenged New York order was active, and
the governor was “regularly chang[ing] the classiﬁcation of
particular areas without prior notice,” three times in the seven
days before the Supreme Court’s order. Roman Catholic
No. 20-1757                                                    13

Diocese, 141 S. Ct. at 68 & n.3. In these circumstances, the Court
concluded that “injunctive relief is still called for because the
applicants remain under a constant threat that the area in
question will be reclassiﬁed as red or orange.” Id. at 68; see
also Calvary Chapel Dayton Valley, 982 F.3d at 1230 n.1 (ﬁnding
preliminary relief was still needed where challenged order
had expired but had been replaced with similar orders). The
situation here is quite diﬀerent. See Pleasant View Baptist
Church, 2020 WL 7658397, at *2 (distinguishing an expired and
nonrenewed order from order in Roman Catholic Diocese).
    This case is instead more analogous to Danville Christian
Academy, 141 S. Ct. 527, where the Supreme Court denied
emergency relief. Danville Christian Academy was decided less
than a month after Roman Catholic Diocese. Kentucky’s gover-
nor issued an order closing K−12 schools on November 18,
2020 and allowing reopening on January 4, 2021. A private re-
ligious school and the state attorney general argued that the
order was not neutral toward religion because it closed
schools (including religious schools) but not other establish-
ments like restaurants, bars, and gyms. The district court is-
sued a preliminary injunction, but the Sixth Circuit stayed the
injunction pending appeal. On December 17, 2020, the Su-
preme Court denied the plaintiﬀs’ application to vacate the
stay. The Court did not address the merits. Instead, it stressed
the impending expiration of the order, which undermined the
plaintiﬀs’ need for emergency relief:
       The Governor’s school-closing Order eﬀectively
       expires this week or shortly thereafter, and
       there is no indication that it will be renewed … .
       Under all of the circumstances, especially the
       timing and the impending expiration of the
14                                                  No. 20-1757

       Order, we deny the application without preju-
       dice to the applicants or other parties seeking a
       new preliminary injunction if the Governor is-
       sues a school-closing order that applies in the
       new year.
141 S. Ct. at 528. Two Justices dissented and conﬁrmed that
the denial of relief was based on the challenged order’s im-
pending expiration rather than the merits. See id. (Alito, J.,
dissenting from denial) (“[T]he executive order in question
will expire before classes would normally begin next year.
The Court is therefore reluctant to grant relief that, at this
point, would have little practical eﬀect.”); id. at 530 (Gorsuch,
J., dissenting from denial) (“The majority … instead turns to
an assessment of the equities. Whatever the problems with the
Sixth Circuit’s order, it says, we should let this one go because
this case is old news; winter break is coming soon, and the
Governor’s decrees will expire in a few weeks, on January 4th.
I would assess the equities diﬀerently.”).
    In this case, the equities weigh even more strongly against
relief. The order in Danville Christian Academy was still oﬃ-
cially “in force” when the Court denied relief. Id. Here, the
challenged restriction has not been in force for the last nine
months. There is “no indication that it will be renewed,” see
id. at 527, and in fact there are strong aﬃrmative indications
that it will not be renewed. See Ill. Exec. Order 2021-03 (Jan.
19, 2021) (“I … do not intend to rescind these exemptions dur-
ing the disaster proclamations issued due to COVID-19.”). In
a situation like this, there is not, and for months has not been,
an equitable need for a preliminary injunction.
   We also remind ourselves and other courts in our circuit
that the scientiﬁc uncertainty surrounding the pandemic
No. 20-1757                                                    15

further cautions against enjoining state coronavirus responses
unless absolutely necessary. The world has not suﬀered a
pandemic this deadly since 1918. See U.S. Centers for Disease
Control and Prevention, 1918 Pandemic, https://www.cdc.gov/
ﬂu/pandemic-resources/1918-pandemic-h1n1.html. Govern-
ments and citizens have thus been forced to act with imperfect
knowledge. It has been diﬃcult to quantify the risks of infec-
tion posed by diﬀerent public activities like worshipping or
shopping, how the virus aﬀects diﬀerent subpopulations,
whether hospitals might run out of beds, and to estimate
when “herd immunity” might be achieved through vaccina-
tion—to list just some examples. Accordingly, while “the
Constitution cannot be put away and forgotten,” Roman Cath-
olic Diocese, 141 S. Ct. at 68, as judges without scientiﬁc exper-
tise, we must appreciate these uncertainties and “choose the
course of action that will minimize the costs of being mis-
taken.” American Hosp. Supply Corp., 780 F.2d at 593. The pan-
demic is not a permissible excuse for invidious discrimina-
tion, but even in Roman Catholic Diocese, the Court recognized:
“Members of this Court are not public health experts, and we
should respect the judgment of those with special expertise
and responsibility in this area.” 141 S. Ct. at 68. Justice Ka-
vanaugh emphasized this point:
       To be clear, the COVID–19 pandemic remains
       extraordinarily serious and deadly. And at least
       until vaccines are readily available, the situation
       may get worse in many parts of the United
       States. The Constitution “principally entrusts
       the safety and the health of the people to the po-
       litically accountable oﬃcials of the States.”
       South Bay, 590 U.S., at —, 140 S. Ct., at 1613
       (ROBERTS, C. J., concurring in denial of
16                                                    No. 20-1757

       application for injunctive relief) (internal quota-
       tion marks and alteration omitted). Federal
       courts therefore must aﬀord substantial defer-
       ence to state and local authorities about how
       best to balance competing policy considerations
       during the pandemic. See ibid.
Id. at 73–74 (Kavanaugh, J., concurring).
    Roman Catholic Diocese relied on evidence that the state of
New York had both targeted some religious communities for
greater restrictions and chosen to allow secular activities that
seemed at least as dangerous as group worship. We have not
been presented with any evidence of hostile targeting here. In
addition, we ﬁnd it diﬃcult to draw a conclusion of discrimi-
nation against religion from Illinois’ initial steps and adjust-
ments last spring to begin the enormously complex task of
protecting public health in the face of a virus transported by
air and by people who have no symptoms, while also allow-
ing truly essential activities to proceed as safely as possible. It
is diﬃcult for courts (and governors and public health oﬃ-
cials) to know the most appropriate comparisons for evaluat-
ing restrictions on religious activities, as shown by the Jus-
tices’ opinions in Roman Catholic Diocese and South Bay, our
opinion in Elim Romanian, and many other court opinions is-
sued over the last ten months.
    When balancing the public interest—meaning the inter-
ests of those not before the court—courts must also keep in
mind that plaintiﬀs are not asking to be allowed to make a
self-contained choice to risk only their own health to worship
in-person. A person’s ability to make private choices aﬀecting
his or her own body and health is fundamental to the concept
of individual liberty that our Constitution protects. See, e.g.,
No. 20-1757                                                              17

Griswold v. Connecticut, 381 U.S. 479 (1965); Lawrence v. Texas,
539 U.S. 558 (2003). The plaintiﬀs here, however, cannot in-
voke the moral force of the Harm Principle. See John Stuart
Mill, On Liberty, 9 (1859) (“[T]he only purpose for which
power can be rightfully exercised over any member of a civi-
lized community, against his will, is to prevent harm to oth-
ers.”); see also Declaration of the Rights of Man and of the Citizen,
Art. IV (1789) (“Liberty consists in the freedom to do every-
thing which injures no one else.”). As the district court noted,
in-person worship services do not increase the risk of disease
only for those who choose to take some risk in order to attend.
Especially because of the insidious risk of non-symptomatic
contagion, exposure to coronavirus in a place of worship can
easily spread far beyond the congregation. It can sicken and
even kill many others who did not consent to that trade-oﬀ. 1
    Cases like this lie within a fraught and evolving intersec-
tion of law, science, policy, and politics. The risk of irrepara-
ble injury to these plaintiﬀs is very low and dropping, even if
we assume plaintiﬀs are likely to succeed on their First
Amendment claim. We ﬁnd no abuse of discretion in denying



1 The plaintiffs argue that this risk of harming the public applies equally
to other essential activities like grocery shopping, which were not subject
to the ten-person limit on gatherings. Basic human needs force almost eve-
ryone these days to sacrifice some safety to obtain food and other necessi-
ties. Similarly, we all rely on manufacturing and transportation to supply
these essential goods. So in choosing to go to the grocery store, it is un-
likely that we are imposing risks on strangers that they are not also taking
for themselves. This reciprocity simply does not exist when choosing to
gather for in-person religious services, despite their importance to those
who attend, where the activities may include prolonged close contact and
singing and chanting that can spread an airborne virus.
18                                                 No. 20-1757

a preliminary injunction, and there is no good reason to re-
mand for issuance of an injunction now.
IV. The Plaintiﬀs’ Due Process and State-Law Claims are Unlikely
    to Succeed
    The plaintiﬀs have also failed to show a likelihood of suc-
cess on their federal due process and state-law claims, so
those claims do not support a preliminary injunction. The
plaintiﬀs’ procedural due process claim is forfeited for pur-
poses of a preliminary injunction and appears to lack merit in
any event. The plaintiﬀs’ state-law claims present jurisdic-
tional issues that cast substantial doubt on their likelihood of
success in federal court. We address these in turn.
     A. Procedural Due Process
    On appeal, the plaintiﬀs assert that the defendants de-
prived them of liberty without minimal procedural protec-
tions guaranteed by the Fourteenth Amendment when they
threatened to close the church without following the hearing
process set out in the Illinois Department of Public Health Act.
    The plaintiﬀs forfeited this claim for purposes of their mo-
tion for a preliminary injunction. The plaintiﬀs’ complaint
framed their due process claim only in explicitly substantive
rather than procedural terms. Moreover, while the plaintiﬀs
argued before the district court that the defendants ignored
state-law procedures for closing down premises, they did not
make the very diﬀerent argument that the alleged state-law
procedural violations amounted to federal due process viola-
tions. Understandably then, the district court did not mention
any procedural due process claim. The plaintiﬀs’ attempt to
constitutionalize their state-law procedural argument is thus
forfeited because it is new on appeal. See Scheidler v. Indiana,
No. 20-1757                                                  19

914 F.3d 535, 540 (7th Cir. 2019) (“A party generally forfeits
issues and arguments raised for the ﬁrst time on appeal.”),
citing CNH Indus. Am. LLC v. Jones Lang LaSalle Am. Inc., 882
F.3d 692, 705 (7th Cir. 2018).
   B. State-Law Claims
    The rest of the plaintiﬀs’ claims arise under state law. The
plaintiﬀs’ leading state-law claim is that the governor’s ten-
person limit on religious gatherings violates the Illinois Reli-
gious Freedom Restoration Act, which, unlike the First
Amendment, requires even generally applicable laws that
burden religion to be narrowly tailored to a compelling gov-
ernment interest. See 775 ILCS 35/15. The plaintiﬀs further as-
sert that the governor’s orders exceed the lawful scope of his
emergency power under Illinois’ Emergency Management
Agency Act. These novel and complex state-law claims pre-
sent at least three federal jurisdictional concerns that, when
combined, seriously jeopardize their prospects for success in
federal court.
       1. Eleventh Amendment Immunity
    First, the Eleventh Amendment may completely bar the
plaintiﬀs’ state-law claims. The Eleventh Amendment im-
munizes state oﬃcers from federal injunctions based on state
law. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 117
(1984). This prevents us from entertaining the plaintiﬀs’ re-
quest to enjoin Governor Pritzker from violating the state re-
ligious freedom law or misusing his emergency powers.
Whether the Eleventh Amendment similarly extends to the lo-
cal defendants in this case—Sheriﬀ Snyders, Health Adminis-
trator Beintema, and Chief Schaible—is not clear on this lim-
ited record.
20                                                  No. 20-1757

   In general, “the Eleventh Amendment does not apply to
‘counties and similar municipal corporations.’” Id. at 123 n.34,
quoting Mt. Healthy City Sch. Dist. v. Doyle, 429 U.S. 274, 280
(1977). Yet there are situations where even “a suit against of-
ﬁcials of a county or other governmental entity is barred” be-
cause the requested relief would, in eﬀect, “run[] against the
State.” Id.
    Sheriﬀs like defendant Snyders are often treated as county
oﬃcials under Illinois law. See Scott v. O’Grady, 975 F.2d 366,
370 (7th Cir. 1992). And although some Illinois county agen-
cies are actually arms of the state, see Carey v. Quern, 588 F.2d
230, 234 (7th Cir. 1978), there is reason to think Illinois law
also deﬁnes defendant Beintema as a county oﬃcial. See 55
ILCS 5/5-25013 (County Public Health Administrators are ap-
pointed under the sole discretion of county health boards, ra-
ther than a state agency).
    Even so, county and local oﬃcials can still be treated as
state oﬃcials for Eleventh Amendment purposes when carry-
ing out non-discretionary duties subject to state policy con-
trol. See Richman v. Sheahan, 270 F.3d 430, 439–40 (7th Cir.
2001) (“In determining whether the sheriﬀ is an agent of Illi-
nois government when performing particular functions, we
have looked to the degree of control exercised by Illinois over
the conduct at issue.”). This can be a complex and factually
intensive inquiry. Compare Scott, 975 F.2d at 371 (“Under
these circumstances, … Sheriﬀ O’Grady and Deputy Sheriﬀ
Branch were not acting as county oﬃcials. The county sheriﬀ
acts as an arm of the Illinois state judicial system in executing
Writs of Assistance and other state court orders. When ful-
ﬁlling this statutory duty, the sheriﬀ and his deputies must be
deemed state oﬃcials … .”), with Ruehman v. Sheahan, 34 F.3d
No. 20-1757                                                   21

525, 528–29 (7th Cir. 1994) (treating Illinois sheriﬀs as non-im-
mune county oﬃcials where challenged warrant-tracking sys-
tem was designed and implemented by county government,
and so did not implicate state policy: “State law requires the
Sheriﬀ to arrest the right people but says nothing about how
he should do it.”).
    Accordingly, in this case, whether the Eleventh Amend-
ment immunizes defendants Snyders, Beintema, and Schaible
depends on the extent to which they were exercising their
own discretion as local oﬃcials or instead following state pol-
icy orders as part of a coordinated coronavirus response. This
fact-intensive issue has received little attention so far in this
case. At this juncture, we lack a suﬃcient factual record of the
nature of the local defendants’ actions. Without more, the
Eleventh Amendment casts a shadow on plaintiﬀs’ state-law
prospects for success on the merits in federal court.
       2. Mootness Against Local Defendants
    Second, although the plaintiﬀs’ First Amendment claim
against the governor is likely not technically moot, the pro-
spect of mootness is greater when it comes to plaintiﬀs’ state-
law claims against the local defendants. Even if the Eleventh
Amendment does not immunize them, their role in any future
threat of enforcement is more attenuated than the governor’s.
The governor would need to reimpose the ten-person limit on
religious gatherings that has been abandoned since May 2020,
and the county health department would then have to serve
The Beloved Church with a new Cease and Desist Notice with
help from the local police. What’s more, the local police have
disavowed any past or future intention to enforce the ten-per-
son limit against The Beloved Church. They say they were
merely performing a ministerial function when delivering the
22                                                  No. 20-1757

notice in March. And the county health department claims
that, despite writing the notice, it has no authority to enforce
the governor’s executive orders against the church. It claims
the notice merely alerted the church to the possibility of state-
level enforcement by state health department.
    These longer chains of events would need to occur before
the church could face future enforcement of a reimposed ten-
person limit by the local defendants. We therefore wonder if the
original, no-longer-operative Cease and Desist Notice re-
mains enough to sustain Article III standing against the local
county defendants based on a threat that a new executive or-
der could be enforced through local oﬃcials. See, e.g., Clapper
v. Amnesty Intern. USA, 568 U.S. 398, 412–13 (2013) (no stand-
ing where plaintiﬀs failed to prove that, even if injury was im-
minent, the government would use the speciﬁc method of en-
forcement that plaintiﬀs challenged; “even if respondents
could demonstrate that the targeting of their foreign contacts
is imminent, respondents can only speculate as to whether the
Government will seek to use § 1881a-authorized surveillance
(rather than other methods) to do so”). We do not decide this
issue but suggest the district court consider it in future pro-
ceedings.
       3. Supplemental Jurisdiction
    Third, the novel and complex nature of the state-law
claims in this case cautions against deciding them in federal
court. The district court dealt with the asserted emergency in
this case well in just a few days. We have had more time to
consider. The district court should consider the prudence of
exercising supplemental jurisdiction over the plaintiﬀs’ state-
law claims. The supplemental jurisdiction statute, 28 U.S.C.
§ 1367(c), provides:
No. 20-1757                                                   23

          The district courts may decline to exercise
       supplemental jurisdiction over a claim under
       subsection (a) if—
           (1) the claim raises a novel or complex issue
       of State law,
          (2) the claim substantially predominates
       over the claim or claims over which the district
       court has original jurisdiction,
          (3) the district court has dismissed all claims
       over which it has original jurisdiction, or
           (4) in exceptional circumstances, there are
       other compelling reasons for declining jurisdic-
       tion.
The ﬁrst and fourth considerations are relevant here. As to the
ﬁrst, the state religious freedom claim is particularly novel
and complex given the demands of narrow tailoring in this
context, where scientiﬁc uncertainty surrounds a rapidly
evolving pandemic. We also ﬁnd little guidance from the Illi-
nois Supreme Court on how the Illinois Religious Freedom
Restoration Act may apply to an emergency situation like this.
There are further complications regarding that act’s interac-
tion with other Illinois statutes deﬁning the governor’s emer-
gency powers. See 20 ILCS 3305/3 (providing three exceptions
to governor’s emergency power to limit venue capacity, none
of which refer to religion). These state laws all serve important
purposes, but as applied to this public health emergency, they
are in considerable tension with one another. How these state
laws and policies and separation of power issues should be
balanced and resolved is vital to the state. The state courts are
in the best position to address these questions.
24                                                  No. 20-1757

   Section 1367(c)’s fourth consideration—”other compelling
reasons for declining jurisdiction” in “exceptional circum-
stances”—may also apply. As the Chief Justice and Justice Ka-
vanaugh have emphasized, federal courts should not interfere
with elected oﬃcials’ responses to the pandemic unless nec-
essary:
       The Constitution “principally entrusts the
       safety and the health of the people to the politi-
       cally accountable oﬃcials of the States.” South
       Bay, 590 U. S., at —, 140 S.Ct., at 1613
       (ROBERTS, C. J., concurring in denial of appli-
       cation for injunctive relief) … . Federal courts
       therefore must aﬀord substantial deference to
       state and local authorities about how best to bal-
       ance competing policy considerations during
       the pandemic.
Roman Catholic Diocese, 141 S. Ct. at 73–74 (Kavanaugh, J., con-
curring). So in a case like this, the exceptional circumstances
of the pandemic give federal courts reason to think twice be-
fore wading into important and diﬃcult state-law issues that
the state’s own courts have yet to explore. These concerns ex-
plain why it was Michigan’s Supreme Court that decided a
similar case that the plaintiﬀs rely on here. See In re Certiﬁed
Questions from United States Dist. Court, 2020 WL 5877599
(Mich. Oct. 2, 2020). That case was originally ﬁled in federal
court, but the district court chose to certify important state-
law issues concerning the governor’s authority to the Michi-
gan Supreme Court. Id. at *3.
   Finally, the limited relief that the plaintiﬀs could obtain in
federal court further suggests that prudence may not require
the court to exercise supplemental jurisdiction over the
No. 20-1757                                                   25

plaintiﬀs’ state-law claims. In this respect, the case parallels
Pennhurst, where the Supreme Court pressed the district court
to relinquish supplemental jurisdiction over remaining state-
law claims against non-immune county oﬃcials. Any poten-
tial relief would have been incomplete because no state-level
defendants could be enjoined. 465 U.S. at 124 (“[A]ny relief
granted against the county oﬃcials on the basis of the state
statute would be partial and incomplete at best. Such an inef-
fective enforcement of state law would not appear to serve the
purposes of eﬃciency, convenience, and fairness that must in-
form the exercise of pendent jurisdiction.”). The same may be
true here, where the most the plaintiﬀs could obtain from
their state-law claims is an injunction against the local defend-
ants, who are not primarily responsible for developing or ex-
ecuting the ten-person limit that the plaintiﬀs challenge.
   All told, these concerns about immunity, mootness, and
supplemental jurisdiction cast substantial doubt on whether
the district court can and should decide the plaintiﬀs’ state-
law claims. These concerns undermine the plaintiﬀs’ ability to
prove likely success on the merits of these claims.
                          Conclusion
    The district court did not abuse its discretion in denying a
preliminary injunction against a limit on religious gatherings
that the governor abandoned months ago. In the midst of the
coronavirus pandemic, as elected oﬃcials adapt to changing
threats and needs, federal judges should not invoke the “far-
reaching power” of a temporary injunction except in cases
“clearly demanding it,” Orr, 953 F.3d at 501, quoting Girl
Scouts, 549 F.3d at 1085. “Under all of the circumstances, es-
pecially the timing and the … expiration of the Order,” this
case does not clearly demand a preliminary injunction.
26                                                 No. 20-1757

Danville Christian Academy, 141 S. Ct. at 528. The plaintiﬀs may
of course seek a new preliminary injunction if the governor
issues a new order reimposing the sort of limits that the plain-
tiﬀs challenge. Id.
                                                   AFFIRMED.